Exhibit 99.1 ANNOUNCEMENT Toronto, August 30, 2010 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus"). On August 26, 2010, the Bong Mieu Gold Processing Plant opened after a temporary one-day shut down resulting from vandalism and theft by local criminals. Disseminated information in the Vietnamese press regarding these illegal acts need clarification; property damage and theft of gold ore were minimal, the plant was shut down to protect workers from possible injury during the break in and much of the stolen property has been returned through the efforts of the police. The Company is grateful for the support it received from the provincial government, police and People’s Committees regarding the theft. The police acted quick enforcing the law and have apprehended several criminals. Olympus is a gold exploration and production company employing some 800 employees, 90% being Vietnamese. The Company offers excellent wages and benefits in the safest possible work environment. Once the Phuoc Son Gold Plant is fully completed, the Company will employ approximately 900-1000 workers. The Company contributes to the community in many ways; road improvements, clean water project (supplies clean water to 500 households) women wellness programs, agricultural sustainability programs, academic scholarships, assistance for minority groups, houses for the poor and donations to various sport programs. Olympus is an equal opportunity employer operating two gold mines in central Vietnam near the port city of Da Nang. The Company is a major employer in the area injecting some 30M USD into the local economy during 2009. OLYMPUS PACIFIC MINERALS INC. David A.
